                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
             v.                           1:16-CR-321-TWT
 GILDARDO MONTUFAR CORIA
 also known as
 Primo,
    Defendant.


                                    ORDER

      This is a criminal action.     It is before the Court on the Report and

Recommendation [Doc. 90] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 82]. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to Vacate

Sentence [Doc. 82] is DENIED.

      SO ORDERED, this 27 day of March, 2020.


                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge

T:\ORDERS\USA\16\16cr321\r&r.docx
